Mr. Chief Justice Clarity delivered the opinion of the court: Claimant was employed by the defendant State of Illinois to direct and supervise the shop work of convicts laboring* in his department. In April, 1929, while working in the upholstering shop he slipped and fell on a stairway suffering* a fracture of the radius bone of his left forearm. Three months later he was again injured in the shop as a result of a stabbing* affray. He was attacked by a disgruntled convict and stabbed twice in the chest and back. The Attorney General comes and defends and recommends that an award be made not to exceed $1,125.00 nor less than $953.50. The court is of the belief that an award should be allowed and recommends that claimant be awarded $1,125.00.